DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I (claims 1-14, 17, 18) and species 6 - Fig. 6 is acknowledged.  Claims 2, 4, 6, 7, 11-16, 18, 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  It is noted that in addition to the withdrawal of claims 2, 4, 6, 11, 12, 15, 16, 19, that claims 7, 13, 14, 18 are additionally withdrawn by the examiner for being drawn to non-elected species and not species 6.  Applicant timely traversed the restriction (election) requirement in the reply filed on 8/19/22 and 4/29/22.  The traversal (in the reply dated 4/29/22) is on the ground(s) that the unity of invention standard should be required.  This is not found persuasive because this is a US application and therefore restriction practice applies.  The requirement is still deemed proper and is therefore made FINAL.
Examiner Request
The applicant is requested to provide line numbers to each claim in all future claim submissions to aide in examination.  A reply that fails to provide line numbers may be returned as non-compliant.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:  There is insufficient support for the entirety of the claimed invention as described in detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8, 9, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In regard to claim 1, the recitation, “the second pressure being substantially equal to the first pressure” is not consistent with the disclosure of the elected species 6.  See in Fig. 6 that the second pressure after the second expander (40) is not the same as the first pressure of stream (54, 56) to the first column (30).  And there is insufficient support for the other method steps of Fig. 6 in combination with this recitation.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 8, 9, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regard to claim 1, the recitation, “the second pressure being substantially equal to the first pressure” is not consistent with the disclosure of the elected species 6 and the other recited steps of Figure 6 and it is unclear how to interpret the conflicting requirements. 
The recitation, “expanding a turbine feed fraction formed from the light head stream in a first dynamic expansion turbine to a first pressure and injecting at least part of the first expanded fraction coming from the first turbine into a first distillation column;” is indefinite for not properly introducing the first expanded fraction so as to provide proper antecedent basis.
The recitation, “at the bottom of the first distillation column” lacks proper antecedent basis for “the bottom”.
	In regard to claim 3, the recitation, “a cooled reflux stream” is indefinite as it is not clear if this is the same or other cooled reflux stream that was previously recited.
	The recitation, “the bottoms stream” lacks proper antecedent basis.
	In regard to claim 5, the recitation, “between separating the feed stream and the injecting the second fraction” is indefinite for reintroducing separating and injecting steps anew and it is unclear if these are the previously recited steps or not.
The recitation, “a second expanded fraction” is indefinite as it is not clear if this is the same or other fraction that was previously recited.
	Further, the claim is not ended with a period as required.
	Further, the recitation about the second pressure is indefinite for the same reasons as when used in claim 1 and as this is redundant and therefore unclear.
	In regard to claim 9, the recitation, “the auxiliary distillation column” is indefinite for lacking proper antecedent basis.
	In regard to claim 17, the recitation, “without passing through the first heat exchanger between the outlet of the expansion valve and the injection into the first distillation column.” is indefinite since claim 1 already excludes this and is inclusive of this location in the process and therefore is redundant to the recitations of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 5, 8, 9, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gahier (US 2011/0005273) in view of any one of Mak (US 2009/0301133), Martinez (US 2009/0282865), or Lee (US 7257966).
	In regard to claim 1, Gahier teaches a method (Fig. 8) for producing a methane-rich stream (12) and a C2+ hydrocarbon-rich stream (14) from a feed stream (16) containing hydrocarbons, said method comprising: separating the feed stream (16) into a first fraction (115) of the feed stream and at least one second fraction (116) of the feed stream; cooling the first fraction (115) of the feed stream in a first heat exchanger (20) to produce a cooled first fraction (at least part of 42), said separating of the feed stream (16) occurs upstream of the cooling (via 20) of the first fraction (115) of the feed stream; injecting the cooled first fraction (42) of the feed stream in a first separating flask (22) to produce a light head stream (44) and a heavy bottoms stream (45); expanding a turbine feed fraction (48) formed from the light head stream (44) in a first dynamic expansion turbine (26) to a first pressure (of 54) forming a first expanded fraction (54) and injecting at least part of the first expanded fraction (54) coming from the first turbine (26) into a first distillation column (30); expanding the whole heavy bottoms stream (via 58) to form an expanded bottoms stream (60) and injecting the expanded bottoms stream (60) into the first distillation column (30); recovering a bottoms stream (82) at a bottom of the first distillation column (30), the C2+ hydrocarbon-rich stream (14) being formed from the bottoms stream (82); recovering and heating a methane-rich overhead stream (at least part of 84) from the first distillation column (30); compressing at least one fraction (86) of the methane-rich overhead stream (84) in at least a first compressor (32) coupled to the first dynamic expansion turbine (26) and in at least one second compressor (36); injecting at least part of the second fraction (116) of the feed stream into a second dynamic expansion turbine (112), separate from the first dynamic expansion turbine (26); expanding the at least part of the second fraction (116) of the feed stream in the second dynamic expansion turbine (112) to a second pressure, to form a second expanded fraction (118) coming from the second dynamic expansion turbine (112); injecting the second expanded fraction (118) coming from the second dynamic expansion turbine (112) into a downstream separating flask (152) to form a second gas head stream (156) and a second liquid bottoms stream (154); cooling the second gas head stream (156) to form a cooled second gas head stream (160) and forming a cooled reflux stream (some of 234) from at least part of the cooled second gas head stream (160); and injecting the cooled reflux stream (some of 234) into the first distillation column (30).
	Further, Gahier teaches injecting at least part of the second expanded fraction (118) from the second dynamic expansion turbine (112) into an auxiliary column (216), and forming the cooled reflux stream (234) from a bottoms stream (232) of the auxiliary column (216).
	Further, Gahier teaches injecting an entirety of the of the second fraction (116) of the feed stream into the second dynamic expansion turbine (112), separate from the first dynamic expansion turbine (26), without cooling between the separating the feed stream and the injecting the second fraction of the feed stream into the second dynamic expansion turbine (112); expanding the entirety of the second fraction (116) of the feed stream in the second dynamic expansion turbine (112) to the second pressure, to form the second expanded fraction (118) coming from the second dynamic expansion turbine (112).  
Further, Gahier teaches that at least part of the second expanded fraction (118) from the second dynamic expansion turbine (118), and at least one fraction (part) of the overhead stream (84) are placed in a heat exchange relationship (at least in the column(s)).  
Further, Gahier teaches dividing the light head stream (44) into the turbine feed fraction (48) and a column feed fraction (46); cooling and at least partially condensing the column feed fraction (46) in a second heat exchanger (28) to form a cooled feed fraction (49); expanding and at least partially injecting the cooled column feed fraction (49) into an auxiliary distillation column (216).  
Further, Gahier teaches that the heavy bottoms stream (45) issuing from the first separating flask (22) is expanded in an expansion valve (58) to form the expanded bottoms stream (60), the expanded bottoms stream (60) being injected in the first distillation column (30).  
Gahier does not explicitly teach that the heavy bottoms stream is expanded without going through the first heat exchanger between the first separating flask and the first distillation column.  However it is old and well known to expand separated liquid and send the liquid to the distillation column without sending the expanded separated liquid through the first heat exchanger in situations where other streams provide sufficient refrigeration to the first heat exchanger.  Any one of the following references demonstrate that this feature is old and well known: Mak teaches cooling a first fraction (part of 1) of the feed stream in a first heat exchanger (51) to produce a cooled first fraction (5); injecting the cooled first fraction (5) in a first separating flask (52) to produce a light head stream (8) and a heavy bottoms stream (18); expanding the whole heavy bottoms stream (18) to form an expanded bottoms stream (19) and injecting the expanded bottoms stream (19) into the first distillation column (57).  
Martinez teaches cooling a first fraction (part of 31) of the feed stream in a first heat exchanger (12) to produce a cooled first fraction (part of 31a); injecting the cooled first fraction (part of 31a) in a first separating flask (13) to produce a light head stream (33) and a heavy bottoms stream (35); expanding the whole heavy bottoms stream (35) to form an expanded bottoms stream (35a) and injecting the expanded bottoms stream (35a) into the first distillation column (20). 
Lee teaches cooling a first fraction (72) of the feed stream in a first heat exchanger (120, 80) to produce a cooled first fraction (74); injecting the cooled first fraction (74) in a first separating flask (34) to produce a light head stream (36) and a heavy bottoms stream (38); expanding the whole heavy bottoms stream (38) to form an expanded bottoms stream (after 96) and injecting the expanded bottoms stream (after 96) into the first distillation column (28).
	Therefore it would have been obvious to those of ordinary skill in the art at the time of the invention to modify Gahier to expand the heavy bottoms stream without going through the first heat exchanger between the first separating flask and the first distillation column in situations where the other streams provide sufficient cooling to the first heat exchanger and to permit the cooling thereof to be applied gainfully to distillation.



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
November 15, 2022